DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1, 2A-2C, 3, 4A-4C and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because of the legal phraseology term “means” in lines 3, 7, 9 and 12.
Claim Objections
Claims 1, 5, 7, 8 and 14 are objected to because of the following informalities:        	Regarding claim 1, line 16, “the direction of translation (X)” lacks antecedent basis. 	Regarding claim 5, line 1, it appears that “either Claim 3” should read Claim 3.
For examination purposes, claim 5 depends on claim 3.  	Regarding claims 7 and 8, line 1 respectively, it appears that “wherein second link” should read wherein the second link.  	Regarding claim 14, line 6, “blades and.” is grammatically incorrect.  	Appropriate corrections are required.

Allowable Subject Matter
Claims 1 – 21 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a third link linked to the fixed component and to the detection means and configured to guide said detection means in a direction of translation in the plane of the fixed component such that the combination of the second link and of the third link is capable of transforming the rotational movement of the mobile component into a translational movement of the detection means in the direction of translation (X) in the main plane (OXY) of the fixed component” in combination with the other limitations presented in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Robert et al. (9,157,821) disclose a pressure measurement device having an optimized sensitivity.
 	Rey et al. (2020/0317505) disclose a hinge offering a reduced sensitivity to internal stress.
 	Lhermet (2019/0177153) discloses a microelectromechanical and/or nanoelectromechanical device offering improved robustness.
 	Robert et al. (2012/0210792) disclose an in-plane piezoresistive detection sensor.
 	Rey et al. (11,384,789) disclose an out-of-plane hinge for a micromechanical and/or nanomechanical structure with a reduced sensitivity to internal stresses.
 	Joet (11,337,016) discloses a mechanical connection for a mems and nems device for measuring a variation in pressure, and device comprising such a mechanical connection.
  	Joet (11,085,945) discloses a strain gauge sensor accelerometer with improved accuracy.          Joet (10,968,096) discloses a microelectronic sensor device with an out-of-plane detection having a controlled cross sensitivity.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/15/22